DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/488,233 filed 08/22/2019.

Claims Status
2.	This office action is based upon claims received on 09/28/2021, which replace all prior or other submitted versions of the claims.
	- Claims 2-3, 8, 11 are marked as canceled.
-Claims 1, 4-7, 9, 10, 12 are pending.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of a continuation of PCT/CN2017/084654 filed 05/17/2017 in relationship to Application/Control Number: 16/488,233.

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Statement of Substance of Interview


Examiner’s Amendment
7.	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. 
	Pursuant to entry of the claims including amendments to Claims 1, 7, and cancellation of Claims 2-4, 11, 12 as marked, identified herein, and as approved to by applicant’s representative via Examiner's amendment, the application has been amended as noted below.

8. 	The following amendments are in addition to the amendments previously presented in applicant’s response filed September 28, 2021.
Listing of Claims:
1. (Currently Amended) A method for rail transit communication, applied to a system for rail transit communication,
wherein the system comprises free-space optical communication (FSO) transceivers and a central controller that are located on a train, and FSO base stations located on a rail transit path, and
wherein the method comprises:
detecting that a first target FSO transceiver moves out of a signal coverage of a target FSO base station when data communication between target FSO base station and a target user terminal is performed via the first target FSO transceiver, wherein the target FSO base station is one of the FSO base stations located on the rail transit path;
selecting a second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station; and
maintaining the data communication between the target FSO base station and the target user terminal, by using the second target FSO transceiver;

wherein selecting the second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station comprises:
acquiring a traffic load of each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station;
determining a first weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the traffic load;
acquiring a communication distance between the target user terminal and each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station;
determining a second weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the communication distance;
calculating a priority index, for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on the first weight coefficient and the second weight coefficient; and
determining one FSO transceiver with a maximum of the priority index, among the FSO transceivers that are currently located within the signal coverage of the target FSO base station, as the second target FSO transceiver.

2-3. (Cancelled) 

4. (Cancelled) 

5. (Previously Presented) The method for rail transit communication according to claim 1, further comprising:
adjusting an azimuth of each of the FSO transceivers based on an actual communication state of said FSO transceiver, to keep said FSO transceiver being aligned with one of the FSO base stations with which said FSO transceiver communicates.

6. (Previously Presented) The method for rail transit communication according to claim 1, further comprising:
adjusting an azimuth of each of the FSO base stations based on an actual communication state of said FSO base station, to keep said FSO base station being aligned with one of the FSO transceivers with which said FSO base station communicates.

7. (Currently Amended) A system for rail transit communication, comprising free-space optical communication (FSO) transceivers and a central controller that are located on a train, and FSO base stations located on a rail transit path, wherein:
the central controller calls instructions in a memory to perform:
detecting that a first target FSO transceiver moves out of a signal coverage of a target FSO base station when data communication between the target FSO base station and a target user terminal is performed via the first target FSO transceiver;
selecting a second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station; and
maintaining the data communication between the target FSO base station and the target user terminal, by using the second target FSO transceiver;
wherein the target FSO base station is one of the FSO base stations located on the rail transit path; and

wherein the central controller in selecting the second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station performs:
acquiring a traffic load of each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station;
determining a first weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the traffic load;
acquiring a communication distance between the target user terminal and each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station;
determining a second weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the communication distance;
calculating a priority index, for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on the first weight coefficient and the second weight coefficient; and
determining one FSO transceiver with a maximum of the priority index, among the FSO transceivers that are currently located within the signal coverage of the target FSO base station, as the second target FSO transceiver.

8. (Cancelled) 

9. (Previously Presented) The system for rail transit communication according to claim 7, wherein the system further comprises a rotator arranged on each of the FSO transceivers, and
the rotator is configured to adjust an azimuth of said FSO transceiver based on an actual communication state of said FSO transceiver, to keep said FSO transceiver being aligned with one of the FSO base stations with which said FSO transceiver communicates.

10. (Previously Presented) The system for rail transit communication according to any one of claim 7, wherein the system further comprises a rotator arranged on each of the FSO transceivers, and
the rotator is configured to adjust an azimuth of said FSO base station based on an actual communication state of said FSO base station, to keep said FSO base station being aligned with one of the FSO transceivers with which said FSO base station communicates.

11. (Cancelled) 

12. (Cancelled) 


Response to Remarks/Arguments
9.           Applicant's remarks & arguments, see page 7-10, filed on 09/28/2021, with respect to Remarks have been acknowledged.

10.	Applicant's remarks & arguments, see page 7, filed on 09/28/2021, with respect to Claim Objections have been fully considered and applicant’s amendments and cancellations noted.  The claim objections to Claims 1, 5-7, 9, 10 are withdrawn.

11.           Applicant's remarks & arguments, see page 8-9, filed on 09/28/2021, with respect to Claim Rejections Under 35 U.S.C. § 103 have been fully considered, specifically in association with applicant’s further amendment(s) incorporating all of the claimed subject matter from dependent claims 4 and claim 12 into independent claims 1 and 7 respectively.  These amendments are consistent with objected subject matter pertaining to allowability, as presented in the previous office action. Accordingly, rejections of Claims 1, 5, 6, 7, 9, 10 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
12.	Claims 1, 7 and via dependency Claims 5, 6, 9, 10  (Note:  Claims independent & dependent renumbered 1-6), are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
wherein selecting the second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station comprises:
acquiring a traffic load of each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station;
determining a first weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the traffic load;
acquiring a communication distance between the target user terminal and each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station;
determining a second weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the communication distance;
calculating a priority index, for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on the first weight coefficient and the second weight coefficient; and
determining one FSO transceiver with a maximum of the priority index, among the FSO transceivers that are currently located within the signal coverage of the target FSO base station, as the second target FSO transceiver

For Claim 7 (renumbered 4), in conjunction and in combination with other noted and recited Claim 7 limitations (renumbered Claim 4):
wherein the central controller in selecting the second target FSO transceiver from the FSO transceivers that are currently located within the signal coverage of the target FSO base station performs:
acquiring a traffic load of each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station;
determining a first weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the traffic load;
acquiring a communication distance between the target user terminal and each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station;
determining a second weight coefficient for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on magnitude of the communication distance;
calculating a priority index, for each of the FSO transceivers that are currently located within the signal coverage of the target FSO base station, based on the first weight coefficient and the second weight coefficient; and
determining one FSO transceiver with a maximum of the priority index, among the FSO transceivers that are currently located within the signal coverage of the target FSO base station, as the second target FSO transceiver.

13.	The closest prior art found, is as follows:
(a) IEEE Wireless Communications - RADIATE: RADIO OVER FIBER AS AN ANTENNA EXTENDER FOR HIGH-SPEED TRAIN COMMUNICATIONS, Authors TAO HAN AND NIRWAN ANSARI - Published in: IEEE Wireless Communications ( Volume: 22, Issue: 1, February 2015); Date of Publication: 09 March 2015  (Year: 2015), which is directed to a solution for high-speed train communications utilizing RADio-over-Fiber as AnTenna Extender to address demands for provisioning broadband Internet services in high-speed trains, and discloses: 
An Antenna system comprising several rooftop antennas connected to radio frequency controller system on board a train or locomotive travelling at a high speed along cells along the rail path (See Fig. 1, Fig. 3 & Page 132 right column (ln 2-4, 9-13, 28-31), left column (ln 45-47)   );
Wherein, when the train is moving into an upcoming adjacent cell, instead of handing over an on UE to the upcoming adjacent cell immediately, the radio frequency controller selects the rooftop antennas that are still in an existing cell coverage to serve the UE’s traffic demands, and after the train has established communication links with the upcoming adjacent cell, switching the UE’s traffic demands to the upcoming cell (FIG. 3 & Page 134 Left column (ln 3-14 ));

(b) BYERS et. al (US-20150078333-A1), which is directed generally to  to providing broadband network access in mobile vehicles such as high speed passenger trains, and discloses: 
A high speed rail vehicle-mounted narrowbeam transceivers, transceiver controller device, and narrowbeam transceivers along a prescribed high speed rail path where each narrowbeam transceiver, can be configured based on establishing highly directional wireless links including via an optical link using collimated light, where the transceivers are involved in a procedure for hand off of service between the transceivers in on the vehicle and the transceiver on the path, involving the control, alignment and slewing of the transceivers (Fig. 1 & ¶0025, FIG. 2 & ¶0019 – 0020, FIG. 5 & ¶0043, ¶0044); 

(c) JI et. al (US-20140198657-A1), which is directed towards a core network device that determines according to a load of a base station and a load of a WiFi access point, whether the base station or the WiFi access point sends data to a terminal, thereby balancing the loads and resources of the two networks, and discloses: 
A core network which selects a base station or wifi access point according to a load of the base station and a load of the wifi access point (FIG. 1, ¶0033-0034)
Wherein, if the load of a basestation is less than the load of a wifi access point, the core network selects the basestation, and alternately when the load of the bases station is greater than the access point then the access point is selected ( FIG. 1, ¶0036);
	
(d) Ida et. al (US-20020082036-A1), which is directed towards to a method for controlling transmission power when transmitting a radio signal from a base transceiver station to a mobile station in a mobile communications system, controlling transmission power in the middle of handover based upon location information of the base stations and mobile station, and discloses:
Wherein distances between a mobile station and base transceiver stations A, B, and C are evaluated (FIG. 16 & ¶0133); 
Wherein a single base transceiver station having the smallest value for distance is determined as the base transceiver station for controlling transmission power for communications (FIG. 16 & ¶0133);

(d) Ida et. al (US-20020082036-A1), which is directed towards to a method for controlling transmission power when transmitting a radio signal from a base transceiver station to a mobile station in a mobile communications system, controlling transmission power in the middle of handover based upon location information of the base stations and mobile station, and discloses:
Wherein distances between a mobile station and base transceiver stations A, B, and C are evaluated (FIG. 16 & ¶0133); 
Wherein a single base transceiver station having the smallest value for distance is determined as the base transceiver station for controlling transmission power for communications (FIG. 16 & ¶0133);

(e) XIAO et. al (US-20140349704-A1), which is directed towards to a load balance method and relevant apparatuses to implement load balance between base stations in a communications network, and discloses:
A RRM Server Selects a Target Base Station from  Light-Loaded Base Stations according to a Preset Condition, the preset parameter includes any one of a base station mode, a distance from the overloaded base station, and a base station load state, or a combination of at least two thereof (FIG. 2  & ¶0047-0050); 

(f) Tailor et. al (US-10171159-B1), which is directed towards to a method for donor selection in a relay access node includes identifying a plurality of candidate donor access nodes and obtaining one or more characteristics associated with each of the plurality of candidate donor access nodes, determining a primary donor access node based on a comparison of the one or more characteristics between each of the plurality of candidate donor access nodes, and discloses:
method for donor selection within a system, the method can be implemented with any suitable network element, where the method obtains or measures one or more characteristics (e.g., quality characteristics) of each available donor access node, a primary donor access node is chosen from among the potential donor access nodes based on one or more characteristics such as headroom, load, and distance from the relay wireless device (FIG. 1, FIG. 4  & Col 9 (ln 5-15, 33-40, col 10 (ln 5-15));

(g) Dinan et. al (US-20110317553-A1), which is directed towards to method of assigning configuration parameters to transceivers in a cellular wireless network, where  a plurality of subcarriers are organized into a plurality of sub-channels,  parameter values are assigned to the transceivers based on correlations between the sub-channels determined by the parameter values, distances between the transceivers, and loads experienced by the transceivers and discloses:
 Neighbors of a selected transceiver are prioritized based on load and distance from the selected transceiver, where neighbors having the greatest loads that are the closest to the selected transceiver are given higher priority values than neighbors with smaller loads that are the farther from the selected transceiver ¶0068- ¶0069;

(h) Barker et. al (US-20140149547-A1), which is directed towards demand for Internet connectivity while on the move, including a first device and a second device, the first device being connected to a plurality of third devices to which the second device is also connected, and discloses:
 A Communications Control Unit on board a train connected with and handing over between base stations in direction of travel via wireless bridges, where the handover and connectivity with the bridges is based upon the relative signal range of the base stations in the direction of travel and away from the direction of travel, and tunnel assignments distributed according to the amount of data, signal strength, latency, cost of service (FIG. 1, 2 ¶0079 - 0089;

14.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414
Nov 17, 2021



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414